Citation Nr: 1622280	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 25, 2013.

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD on or after February 25, 2013.  

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2014, the Veteran withdrew his previously filed claim for service connection for Parkinson's disease.  He stated that his physicians told him that he did not actually have the disease.  As such, no further consideration is needed.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The earliest psychiatric treatment record on file is dated in May 2012, despite evidence showing that the Veteran has been receiving psychiatric treatment since 2009.  In this regard, a VA psychiatric examiner reported in December 2010 that the Veteran had been receiving outpatient treatment for PTSD and anxiety with an outside provider since September 2009.  There is also a January 2010 statement from the Veteran's spouse indicating that he was receiving PTSD treatment at the Saginaw VA Medical Center (VAMC) and had improved with treatment.  In addition, the Veteran reported in a December 2011 notice of disagreement that he was continuing to receive treatment for his PTSD and anxiety at the Saginaw VAMC and was taking prescribed medication.   

Similarly, there appears to be outstanding medical records relevant to the claim for service connection for a back disorder.  Although the Veteran reported in June 2014 that he has been receiving all of his medical treatment through VA, his VA outpatient records note that he intended to see a chiropractor and that he underwent an anterior cervical diskectomy with fusion in the early 2000s. See November 2011 VA treatment records; October 2008 private neurology record.  In addition, the Veteran reported in June 2014 that he was seeing a physician for his back at the VAMC in Ann Arbor, Michigan, every three months.  Therefore, the AOJ should attempt to obtain any outstanding, relevant medical records.

Moreover, the Board notes that there is conflicting evidence of record regarding the severity of the Veteran's service-connected PTSD.  In this regard, a private medical record dated in January 2013 documents the Veteran as having a Global Assessment of Functioning (GAF) score of 45.  The examiner also opined that the Veteran was not capable of substantial gainful work activity due to his psychiatric symptoms.  However, shortly thereafter, a June 2013 VA examiner assigned a GAF score of 60 and assessed him as having only occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.

The Board also notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a back disorder.  His service treatment records do not document any complaints, treatment, or diagnosis of a back disorder.  However, the Veteran has asserted that he developed a back disorder as a result of driving heavy vehicles over rough terrain in service.  He also claimed that, while he was assigned to the 556th Transportation Group under the 64th Quartermaster Battalion, he was driving a fuel tanker on a dusty road when an ammunition truck passed him in the convoy.  He stated he could not see well because of the dust and that a truck hit his tanker.  He has contended that the accident contributed to his back problems and that he has had back pain since service.  See March 2009 and February 2010 statements.  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.

The Board further finds that the issue of entitlement to TDIU is inextricably intertwined with the increased rating and service connection claims.  Thus, the issues should be resolved prior to resolution of the claim for entitlement to TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD and a back disorder, to include any chiropractic treatment and surgery.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records dated since 2009, to include records from the Saginaw and Ann Arbor VAMCs.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The Veteran has asserted that he developed a back disorder as a result of driving heavy vehicles over rough terrain in service.  He has also claimed that he was driving a fuel tanker on a dusty road when an ammunition truck passed him in the convoy.  He stated he could not see well because of the dust and that a truck hit his tanker.  He has contended that the accident contributed to his back problems and that he has had back pain since service.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should provide an opinion as to whether it is at least as likely as not that any current back disorder manifested during active service or is otherwise causally or etiologically related to the Veteran's military service, to include as a result of driving heavy vehicles over rough terrain in service and being in a motor vehicle accident.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the January 2013 private medical record and the June 2013 VA examination report. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type. 

A written copy of the report should be associated with the claims folder.

5.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs. 
 
6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




